DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed March 24, 2022.  Claim 1 has been amended.  Claim 19 is newly added.  Claims 14-18 remain withdrawn.  Claims 1, 2, 5-12, and 19 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/JP2017/036440, filed 6 October 2017, which claims priority to Japanese Patent Application No. JP2016-199419, filed 7 October 2016.

Withdrawal of Rejections:

	The rejection of claims 1, 2, and 5-12 under 35 U.S.C. 103 as being unpatentable over Kanjanachumpol et al., is withdrawn.

New Objections/Rejections Necessitated by Amendment:

Claim Objections

Claim 5 is objected to because of the following informalities:  “wherein” should be inserted following “according to claim 1,” in line 1.  Appropriate correction is required.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Defachelles et al. (US 2008/0050779; Published 2008 – Previously Presented).
With regard to claims 1, 2, and 7-9, Defachelles et al. teach culturing bacteria, including Bacillus amyloliquefaciens, in a fluid fermentation medium, which is a liquid medium (Abs.; Para. 36; Ex. 1).  The fermentation may be a fed-batch fermentation, which comprises feeding the liquid medium a fed-batch medium from the start of feeding to the end of culturing (Para. 23, 26).  The fed-batch medium comprising a carbon source, including the sugars glucose or sucrose, and molasses, which is a sugar source raw material; and a nitrogen source, including ammonium salts, ammonia, yeast extract, corn steep liquor, or faba bean meal, which is a plant protein (Abs.; Para. 9, 13).  
A concentration of sugar, including glucose, in the liquid medium includes 50 g/L at the start of culturing, and a feed of glucose at 131 g/h can be utilized, where the working volume of the fermentation medium is 6 L (Ex. 1, Para. 47), which is about 21 g/L/h.  A concentration of the nitrogen source, including faba bean meal, includes from 10 to 70 g/L (Para. 31).  The ratio between carbon and nitrogen sources in a fermentation process may be varied considerably, where the C/N ratio is determined based on the desired product to be produced in culture (Para. 15).  It is not specifically taught that the sugar concentration at the start of culturing is between 50.1 g/L and 100 g/L, the total amount of the sugar or sugar-source raw material fed by the fed-batch medium is 100 g or less per liter relative to the volume of liquid medium at the start of feeding, or the C/N ratio is between 5.5 to 13.5 or 5.5 to 12.  However, it would have been routine for one of ordinary skill in the art to adjust the sugar concentration and C/N ratio as necessary during the fed-batch process to provide for optimal production of the desired product, and the desired amount of biomass.  
Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of the sugar source, including to provide a starting sugar concentration of between 50.1 to 100 g/L, a C/N ratio between 5.5 to 13.5 and 5.5 to 12, and a total amount of the sugar or sugar-source raw material fed by the fed-batch medium of 100 g or less per liter relative to the volume of liquid medium at the start of feeding, to result in optimal production of the desired product, and the desired amount of biomass when practicing the taught method.
With regard to claim 5, Defachelles et al. teach that the fermentation can be a fed-batch fermentation (Para. 23, 26), and fermentation occurs over time periods including 30, 45, and 140 hours (see Fig. 1-4; Ex. 1, Para. 47).  However, as Defachelles et al. teach that the fermentation may be fed-batch fermentation, and time periods for the total fermentation include 30, 45, and 140 hours, it would have been obvious for one of ordinary skill in the art to determine the appropriate timing of a time to feed the fed-batch medium to provide for optimal production of the desired product, and the desired amount of biomass.  
Additionally, it is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the timing of feeding the fed-batch medium, including at a time period from three to 30 hours after the start of culturing, to result in optimal production of the desired product, and the desired amount of biomass when practicing the taught method.
With regard to claim 6, Defachelles et al. teach that a solution including the sugar source and the nitrogen source is sterilized to produce the medium (Ex. 1, Para. 47).  While it is not specifically taught how the sterilization is done, it would have been obvious to one of ordinary skill in the art to utilize heat, as heat sterilization is a well known and effective way to provide for sterilization of a medium as desired by Defachelles et al.
With regard to claim 10, Defachelles et al. teach that a dissolved oxygen concentration in the liquid medium is kept at greater than 10% (see Fig. 1; Ex. 1, Para. 47).

With regard to claim 11, Defachelles et al. teach that the temperature of the liquid medium is 37°C (Ex. 1, Para. 47), which is fully encompassed within 20°C to 60°C, and thus controls the growth of the Bacillus bacteria.
With regard to claim 12, Defachelles et al. teach that preculturing, which includes the logarithmic growth phase of the Bacillus bacteria, is performed at 34°C, and then fermentation (continued culturing) is performed at 37°C (Ex. 1, Para. 47), which is fully encompassed within at 35°C to 39°C.  While it is not specifically taught that the temperature during preculturing is between 28°C to 32°C, it would have been it would have been routine for one of ordinary skill in the art to determine the appropriate temperature, and adjust accordingly during preculturing, to result in optimal growth of the bacteria for the subsequent production of products as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the temperature, including from 28°C to 32°C during preculturing, to result in optimal growth of the bacteria for the subsequent of products as desired when practicing the taught method.

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
	
Conclusion

No claims are allowable, however claim 19 appears to be free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653